Case 4:16-cr-20808-LVP-SDD ECF No. 49 filed 07/08/20       PageID.309    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Criminal Case No. 16-20808
v.                                                 Honorable Linda V. Parker

TRANELL L. ADAMS,

               Defendant.
_________________________________/

       OPINION AND ORDER DENYING WITHOUT PREJUDICE
     DEFENDANT’S EMERGENCY MOTION FOR COMPASSIONATE
                    RELEASE (ECF NO. 34)

      Presently before the Court is Defendant Tranell Adams’ motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c).

      It is widely acknowledged, based on expert guidance, that there is a greater

risk of COVID-19 infection for incarcerated individuals and a particular risk of

serious outcomes for infected individuals who are 60 years of age or older or who

have certain underlying medical conditions, like moderate-to-severe asthma.

Coronavirus Disease 2019 (COVID-19), CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

increased-risk.html [hereinafter Coronavirus Disease 2019].
Case 4:16-cr-20808-LVP-SDD ECF No. 49 filed 07/08/20        PageID.310     Page 2 of 3




      Defendant, who is 32 years old, claims to be at heightened risk of

developing severe health complications if he contracts COVID-19 because he

suffers from asthma and dyspnea. (ECF No. 34 at Pg. ID 115.)

      A defendant may move for compassionate release under § 3582(c)(1)(A).

Under the statute, a court may reduce a defendant’s term of imprisonment “after

considering the factors set forth in [18 U.S.C.] Section 3553(a) to the extent they

are applicable, if it finds that … extraordinary and compelling reasons warrant

such a reduction … and that a reduction is consistent with applicable statements

issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i). The

defendant bears the burden of proving that “extraordinary and compelling reasons”

exist to justify release under the statute. See United States v. Rodriguez, 896 F.2d

1031, 1033 (6th Cir. 1990) (concluding that the burden of proving facts that could

decrease a potential sentence fall upon the defendant); see also United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased

punishment, he or she has the burden of showing that the circumstances warrant

that decrease.”).

      In the present case, Defendant has not satisfied this burden. Defendant

presents no evidence supporting his claim that he suffers from asthma—much less

a moderate or severe form—or any other condition that places him at heightened

risk of a severe outcome if he contracts COVID-19. See (ECF No. 40 at Pg. ID

                                          2
Case 4:16-cr-20808-LVP-SDD ECF No. 49 filed 07/08/20       PageID.311    Page 3 of 3




204 (showing that, during a medical visit on February 02, 2020, the doctor noted

that Defendant did not display any respiratory distress)); see also (ECF No. 34-1 at

Pg. ID 127 (showing that, during a medical visit in 2013, the doctor noted that

Defendant’s dyspnea had been resolved)); Coronavirus Disease 2019 (dyspnea not

listed as underlying medical condition).

      Because Defendant has not shown that there is an “extraordinary or

compelling reason,” the Court need not address exhaustion or whether the factors

in Section 3553(a) support compassionate release.

      Accordingly,

      IT IS ORDERED that Defendant’s Emergency Motion for Compassionate

Release (ECF No. 34) is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: July 8, 2020




                                           3
